'CROCKETT, Chief Justice
(dissenting in part).
I concur in the view that the jury has, on disputed evidence, determined the issue of severance damages; and that this should be affirmed. It is further my opinion that the jury has upon disputed evidence, made a fair and reasonable appraisal and award of compensation for the property taken, a fact with which the main opinion does not appear to take issue. The trial court very properly permitted a view of the premises, which is certainly a good way for the jury to visualize the total before and after situation. The fault that is found is that the jurors peeked inside the buildings. With due respect to my colleagues, it is, in my judgment, somewhat over-technical and impractical to reverse for this reason. Human nature and curiosity are such that the jury did nothing other than should reasonably have, been expected. Moreover, jurors should be deemed to have at least ordinary intelligence and imagination, and to be honest enough to make their evaluation on the basis of the evidence as to what the buildings had been.
There are a number of propositions which to me argue persuasively against granting a new trial: (1) Where there has been a plenary trial and the parties have had a full and fair opportunity to present their evidence and their contentions; a jury verdict has been rendered, and the trial court has placed his approval thereon by refusing to grant a new trial, the judgment should be regarded as having some sanctity; . (2) there should be no reversal for error or irregularity unless it -is of sufficient importance that it appears that justice has not been done and that in the absence of such error there is a reasonable likelihood that there would have been a substantially different result; (3) the right of trial by jury should be respected by allowing the jury a comparatively wide latitude of discretion in their judgment as to questions of fact; (4) this is also true of the judgment of the trial court; (5) thus respecting the jury verdict and the trial court’s judgment has the salutary effect of maintaining respect for the' law and its processes; and (6) it also has the highly desirable practical effect of saving the timé, trouble and expense of a new trial when there is no reason to believe that there will be any very great difference in the result. See Uptown Appliance & Radio Co., Inc. v. Flint et al., 122 Utah 298, 249 P.2d 826; and Hales v. Peterson, 11 Utah 2d 411, 360 P.2d 822. For these reasons I would affirm the judgment.